Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 18, 21-25 and 27 are pending, claims 1-15, 17, 19, 20 and 26 having been cancelled.  Applicant’s response dated December 22, 2021 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art is U.S. Patent No. 5,068,017 to Boiko, U.S. Patent No. 5,814,204 to D’Muhala, U.S Patent App. Pub. No. 2013/0152982 to Tanaka et al., U.S. Patent App. Pub. No. 2013/0206671 to Ohira et al., U.S. Patent App. Pub. No. 2017/0120311 to Timmons et al. and U.S. Patent No. 5,045,352 to Mueller.
Boiko, D’Muhala, Tanaka, Ohira, Timmons and Mueller are discussed in the previous Office Action dated September 28, 2021, which is hereby incorporated in full.  Applicant’s arguments with respect to Boiko charging the vessel as distinguishing over the previous rejection is persuasive.  While the use of electrically porous coverings are known as disclosed by Tanaka, there does not appear to be a motivation or suggestion to combine with Boiko with regards to the use in the cleaning of a potable water container when removing scale and in addition to the other claim limitations, such as (but not limited to) the specific voltages and distances claimed along with the specific acids as claimed.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 16, 18, 21-25 and 27 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714